DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Applicant’s Submission of a Response
Applicant’s submission of a response on 8/10/2022 has been received and considered. In the response, Applicant amended claims 21 – 22, 26 – 27 and 35 – 40.  Claims 21 –  40 are pending. 
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 21 – 26, 35 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lyons (US Pub. No. 2016/0019746). 
As per claim 21, Lyons et al. discloses a method for controlling game applications in an electronic device, the method comprising: turning off a second network scanning function during running of a game application using a first network (see [0386]); determining, based on a game screen displayed on a display of the electronic device (see [0140]), whether a network switching preset condition related to the game application is satisfied (the mobile device initiates scan to determine if any of the networks given by the server are present and then determines if the received signal strength indicator values are above a minimum threshold required for streaming the desired gaming content, see [0363] and  [0393]);  turning on, based on a determination that the network switching preset condition related to the game application is satisfied, the second network scanning function (see [0393] – [0396]); and switching, based on detecting an available hotspot in relation to the second network, from the first network to a second network which is connected to the available hotspot (see [0350] and [0395] – [0396]). 
As per claim 22, Lyons et al. discloses the preset condition related to the game application is a change of game screen from a first game screen to a second game screen, wherein the second game screen includes a screen displayed when a game has ended or a screen displayed when a round of game has ended (see [0393] – [0396]).
As per claim 23, Lyons et al. discloses turning off, based on identifying that there is no available hotspot in relation to the second network, the second network scanning function (see [0350] – [0352]). 
As per claim 24, Lyons et al. discloses wherein turning off the second network scanning function comprises turning off the second network scanning function based on identifying that a condition for disabling the second network scanning (disabling when the device is out of a zone, see [0355] - [0356]), and wherein the condition for disabling the second network scanning is identified to be satisfied, when the first network is a cellular mobile network and the second network is a Wi-Fi network (see [0162] and [0318]), and when the second network scanning function is turned on but there is no available hotspot (when the device is out of any of the zone, no hotspot is available). 
As per claim 25, Lyons et al. discloses the turning on the second network scanning function and switching from the first network to the second network are executed in background (see Fig. 55 – 56). 
As per claim 26, Lyons et al. discloses the determining of whether a network switching preset condition related to the game application is satisfied comprises analyzing information related to the game screen when the electronic device enters a predetermined place based on location information (moving from zone to zone, see [0357] and [0384]).  
As per claims 35 and 40, the instant claims are an electronic device in which corresponds to the method of claims 21 – 26. Therefore, it is rejected for the reasons set forth above. 

Allowable Subject Matter
Claims 27-34 and 36-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter relating to claims 27-34 and 36-39: The prior art does not expressly disclose determining whether the game application is resident in a memory, based on an operating system of the electronic device receiving a game starting command; based on the game application being resident in the memory, performing, by the operating system, at least one of: an unfreezing and wake-up operation on the game application in the memory to start the game application, or starting the game application in a cold boot manner, wherein, before the starting of the game application, the operating system triggering the game application to report an amount of memory required for loading a scene needed for the starting; determining whether an amount of memory that is currently free meets a requirement of running the game application according to the amount of memory required and current memory usage; based on a determination that the amount of memory that is currently free meets the requirement of running the game application according to the amount of the memory required and the current memory usage, triggering a background application freezing and clearing procedure so that the amount of memory currently free meets the requirement of running the game application, and based on a determination that the game application has finished running, using a pre-trained machine learning model to predict running hotness of the game application on the electronic device according to a current operating parameter of the game application and other specified sorting parameters, sorting running hotness of all game applications on the electronic device according to a predicted result, determining whether to allow the game application that finishes running to reside in the memory according to a sorting result, and based on a determination to allow the game application that finishes running to reside in the memory according to the sorting result, at least one of: performing a process of residing in the memory for the game application, or freeing-up system resources occupied by the game application. 

Response to Arguments
Applicant's arguments filed on 8/10/2022 have been fully considered but they are not persuasive. Regarding Applicant’s argument that Lyons does not teach determining, based on a game screen displayed on a display of the electronic device, whether a network switching preset condition related to the game application is satisfied, turning on, based on a determination that the network switching preset condition related to the game application is satisfied, the second network scanning function, the Examiner respectfully disagrees. 
The limitation “a game screen displayed on a display” is given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification. The Examiner considers the display to be entire “game screen”. Therefore, Lyons discloses the device reads the list of available access points determined by the WiFi client chipset along with their associated signal strengths. If no available access point is found, it is assumed that the device has left the casino and after a suitable timeout, the device is locked such that no further interaction is possible without operator intervention. The user is informed of this by a message displayed on the device. The mobile device may display a message to the player to return to a legal area. Once they return to a legal zone, the device scans and connects to the strongest signal strength network. Further, the mobile device initiates scan to determine if any of the networks given by the server are present and then determines if the received signal strength indicator values are above a minimum threshold required for streaming the desired gaming content. Therefore, the claimed rejection is maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKIT B DOSHI whose telephone number is (571)270-7863. The examiner can normally be reached Mon - Fri. ~8:00 - ~ 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.D/Examiner, Art Unit 3715                                                                                                                                                                                                        
/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715